DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-8, 10, 12-14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art does not teach or suggest: forming a contact pad over a substrate; forming a passivation layer over the substrate and the contact pad; forming a first opening in the passivation layer, the first opening exposing a top surface of the contact pad; and forming a conductive protective layer in the first opening, wherein forming the conductive protective layer comprises: depositing a first conductive material in the first opening, the first conductive material being in physical contact with a sidewall of the first, and depositing a second conductive material over the first conductive material and the passivation layer, the second conductive material being different from the first conductive material, the second conductive material being in physical contact with a top surface of the passivation layer, a portion of the second conductive material laterally extending beyond an outermost sidewall of the first conductive material at the end of depositing the second conductive material (claims 1-5, 7 and 21)  forming a contact pad over a substrate; forming a conductive protective layer over the contact pad, wherein forming the conductive protective layer comprises: electroless plating the contact pad with a first conductive material; and electroless plating the first conductive material with a second conductive material different from the first conductive material, a maximum width of the second conductive material being greater than a maximum width of the first conductive material at the end of electroless plating the first conductive material with the second conductive material; before forming the conductive protective layer, forming a passivation layer over the contact pad, the first conductive material of the conductive protective layer extending through the passivation layer: and TSMP2013o961USo2Page 3 of 9encapsulating the substrate in a molding compound, the molding compound being in physical contact with a sidewall of the substrate and a sidewall of the passivation layer (claims 8, 10, 12, 13, 22 and 23) a contact pad over a substrate; a passivation layer over and covering edges of the contact pad; a conductive protective layer over the contact pad, the conductive protective layer comprising: a first portion comprising a first conductive material, the first conductive material extending through the passivation layer and being in physical contact with the contact pad; and a second portion over the first portion, the second portion comprising a second conductive material different from the first conductive material, the second conductive material extending along and being in physical contact with a top surface of the passivation layer, a maximum width of the second conductive material being greater than a maximum width of the first conductive material; and TSMP2013o961USo2Page 4 of 9a molding compound extending along a sidewall of the substrate and a sidewall of the passivation layer (claims 14, 16-20 and 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817